

 
 

--------------------------------------------------------------------------------

 



COLLABORATION AGREEMENT


The Agreement is by and between Reynolds Innovations Inc. (hereinafter “RII”)
and Ecology Coatings Inc. (hereinafter “Supplier”).  The effective date of this
Agreement is April 1st, 2009.


Whereas RII is a manufacturer and seller of tobacco products, including
cigarettes, snus, and other smokeless tobacco products;


Whereas Supplier has expertise and capabilities regarding coatings, including UV
curable products;


Whereas RII and Supplier desire to discuss with one another projects, products,
needs and ideas of RII relating to coatings having application as components of
tobacco products;


Whereas RII and Supplier deem it desirable to collaborate on a project directed
toward Supplier’s development for RII of coatings and associated technologies
for RII’s use in tobacco products;


Now therefore, RII and Supplier deem it mutually beneficial to engage in
collaborative activities with one another, to become parties to this Agreement,
and to agree as follows:


SECTION 1.                           DEFINITIONS


1.1           Defined Terms.  The following terms have the following meanings:


"Affiliate" means, as to a party to this Agreement, any corporation, company,
partnership, joint venture or other entity which controls, is controlled by, or
is under common control with, such party.  For purposes of this definition, the
term “control” shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through ownership of voting securities, by contract, or
otherwise.


"Confidential Information" means (i) any proprietary information of either party
or of a third party with whom either party has an obligation of confidence, (ii)
any other information or data relating to any aspect of the collaboration or any
research project, work in progress, tests, scientific information, technical
information, engineering information, manufacturing information, marketing plan,
business plan, proposal, financial or personnel matter relating to either party
or to a third party with whom either party has an obligation of confidence, or
(iii) the present or future products, sales, suppliers, customers, employees,
investors or business of either party or a third party with whom either party
has an obligation of confidence; whether any of the foregoing is observed or in
oral, written, graphic or electronic form.


“Coatings” means materials capable of being applied to components of tobacco
products, and including materials and formulations.


“Intellectual Property” means information, concepts, ideas, discoveries,
inventions (whether conceived or reduced to practice, and whether or not
patentable), specifications, requirements, prototypical products, prototypical
product components, data, codes, programs, designs, blueprints, sketches,
graphics, drawings, photographs, developments, processes, methods, know-how,
trade secrets, patent applications, patents, and other intellectual property of
any type, and enhancements and improvements of the foregoing.


“Receiving Party” has the meaning set forth in Section 5.2.


SECTION 2.                           COLLABORATION


2.1           Collaboration.  RII and Supplier will cooperate towards engaging
in research and development efforts for the purpose of developing Coatings and
evaluating tobacco product components having Coatings applied thereto.  Details
of the types and specifications of Coatings intended to be produced by Supplier
pursuant to the collaboration, are set forth in Attachment A, (Collaboration
Activities including Descriptions of Coatings), which is attached hereto and
becomes part of this Agreement.  The content of Attachment A may be amended in
writing, by mutual consent of the Parties.


2.2           RII’s Responsibilities.  RII shall have primary responsibility for
identifying the overall goals of the collaboration, and for evaluating Coatings
provided to it by Supplier.  RII shall disclose to Supplier information,
concepts, ideas, specifications, and requirements (to the extent available and
at RII’s sole discretion) regarding RII’s needs relating to the Coatings.


2.3           Supplier’s Responsibilities.  Supplier shall have primary
responsibility for designing, manufacturing and supplying to RII Coatings that
meet specifications and requirements set by RII and are acceptable to
RII.  Supplier shall have the responsibility of providing adequate
non-commercial quantities of Coatings to RII solely for the purpose of allowing
RII to conduct evaluation of the Coatings for research and development
purposes.  Supplier shall have the responsibility of providing to RII
information regarding: (i) Coatings and the components of those Coatings, (ii)
all process conditions regarding preparation of those Coatings.


2.4           Periodic Meetings.  Supplier and RII shall arrange periodic
meetings, to be held periodically at mutually agreeable times and locations to
discuss with one another the status of the project, project timing, design
review, changes relating to the Coatings, and other relevant topics relating to
the collaboration and the Coatings.


2.5           Visit of Facilities.  Representatives of either party may, upon
reasonable notice and at times reasonably acceptable to the other party, (i)
visit the facilities where the activities relating to the collaboration are
being conducted; and (ii) consult informally, during such visits and by
telephone, with personnel of the other party performing such activities.  Each
party shall bear its own expenses with regard to any such visits, unless
otherwise agreed upon in writing by the parties.  If requested by the other
party, the parties each shall cause appropriate individuals working on the
activities relating to the collaboration to be available for meetings at the
location of the facilities where such individuals are employed at times
reasonably convenient to each party.


2.6           Supplier’s Limited Exclusivity of Efforts.  Supplier represents
and warrants that, as of the effective date of this Agreement, it is not in any
way conducting any activities with any third party relating to the development,
manufacture, supply, or sale of any Coatings for use in connection with tobacco
products or for use within the tobacco industry.  Until the later of December
1st, 2011 or future date that the parties enter into a Commercial Agreement of
the type set forth in Attachment B (Detailed Project Stages, Compensation, and
Success Criteria), which is attached hereto and becomes part of this
Agreement, Supplier shall not, without RII’s prior written approval, solicit
orders, initiate any orders, cooperate in the fulfillment of orders, or conduct
any activities with any third party relating to the development, manufacture,
supply, or sale of any Coatings for use in connection with tobacco products or
for use within the tobacco industry.


2.7           RII’s Non-Exclusivity of Efforts.  RII makes no representation or
warranty that, it has not entered into any agreement with any third party (or
that it will not enter into any agreement with any third party) that obligates
RII to (i) collaborate with any third party towards the development,
manufacture, supply or sale of Coatings (or coatings of any type) to RII, or
(ii) purchase Coatings (or coatings of any type) from any third party.  During
the collaboration period, RII shall remain entitled to place orders or conduct
any activities with any third party relating to the development, manufacture,
supply, or sale of any type of coatings (including Coatings).  Nothing contained
in this Agreement shall be construed as requiring RII to (i) use any Coatings or
associated technology resulting from this Agreement or from the efforts of
Company, or (ii) stop obtaining any types of coatings from other sources,
including RII’s current source of coatings or coated papers for use associated
with tobacco product manufacture.


SECTION 3.                           COMMERCIAL ASPECTS OF COLLABORATION


3.1           Acceptance.  Provided that the Coatings perform in accordance with
the specifications, meets those qualifications, and performs in accordance with
the general criteria set forth in Attachments A, which is attached hereto and
becomes part of this Agreement, RII shall notify Supplier of its acceptance of
the Coatings.


3.2           Delivery.  Supplier shall supply RII with Coatings for evaluation
pursuant to Suppliers’ consent, which is attached hereto as Attachment B and
becomes part of this Agreement.  The party may mutually agree in writing to
amend each element of Attachment B during the term of this Agreement.


3.3           Payment Terms.  Payment terms shall be those set forth in
Attachment B.  In no event shall RII be responsible for payment of more that
those amounts set forth in Attachment B, without its prior written consent.


3.4           Costs of Collaboration.  Direct costs associated with the
collaboration during the development and application of Coatings shall be but
limited to the extent set forth in Attachment B.


3.5           Further Commercial Relationship.  In the event that RII, in its
sole discretion, determines that any Coatings provided by Supplier are
satisfactory for use in applications in conjunction with any tobacco product
component, the parties each shall negotiate in good faith towards arriving at
terms and conditions of a separate Commercial Agreement to exclusively license
Supplier’s Coatings.  This Commercial Agreement would provide for RII’s or its
Affiliates ability to employ for commercial purposes any and all formulations
and technologies associates with Coatings provided by Supplier and for
Supplier's ability to be reasonably compensated for RII's commercial use of such
formulations, technologies and materials.  The ranges of Commercial costs have
been estimated by the parties in accordance set forth in, Attachment C.
(Proposed Commercial Terms of Collaboration).  Nothing contained in this
Agreement shall be construed as obligating RII to employ Coatings in commercial
applications or to enter into any type of commercial agreement with Supplier;
and any commercial relationship with Supplier shall be at RII’s sole discretion.


SECTION 4.                           INTELLECTUAL PROPERTY RIGHTS


4.1           Ownership.


(a)  All Intellectual Property resulting solely from RII or its representatives
shall be solely owned by RII.  All Intellectual Property resulting from
activities of RII unrelated to the Coatings, this Agreement or the collaboration
contemplated thereby, whether or not those activities involved a third party,
shall be owned (as between RII and Supplier) by RII.  Disclosure of Intellectual
Property of RII to Supplier by RII shall not in any way affect RII’s ownership
rights with respect to RII’s Intellectual Property, absent a written agreement
to the contrary.


(b)                           All Intellectual Property relating to the Coatings
resulting solely from Supplier or its representatives, whether or not those
activities involved a third party, shall be owned (as between RII and Supplier)
by Supplier. provided that, all such Intellectual Property results from
activities of Supplier related to the Coatings, this Agreement or the
collaboration contemplated thereby.


(c) With regards to 4.1 (b) Supplier agrees to license to RII and its Affiliates
such Intellectual Property on both a non-exclusive and exclusive basis, subject
to mutually acceptable commercial terms.


4.2           Intellectual Property from Joint Activities.


(a) Intellectual Property that results from the joint activities of the parties
by their respective employees or representatives shall be owned by (i) Supplier
if the Intellectual Property relates to the Coatings, and (ii) RII if the
Intellectual Property relates to any product resulting from the use of the
Coatings and processes associated with the use of the Coatings for production of
any such product containing tobacco components.  (iii) both parties if the
Intellectual Property relates to any product resulting from the use of the
Coatings and processes associated with the application of the Coatings for
production of any such product other than those containing tobacco components.


(b) For inventions (whether or not patentable), inventorship shall be determined
in accordance with the rules of inventorship under the laws of the United States
of America), and inventions that are jointly invented by the parties shall be
owned by (i) Supplier if the inventions relate to the Coatings and processes
associated with the manufacture of the Coatings, and (ii) RII if the inventions
relate to any product resulting from the use of the Coatings and processes
associated with the use of the Coatings for production of any such product
containing tobacco components. (iii) both parties if the inventions relate to
any product resulting from the use of the Coatings and processes associated with
the application of the Coatings for production of any such product other than
those containing tobacco components.  The parties each shall enter into (or
shall have entered into) agreements with their respective employees and
representatives providing that, to the extent permitted by applicable law, such
employees and representatives shall assign (or be obligated to assign) to the
party hereto which acts as their employer or applicable contracting party, the
ownership and control of all inventions conceived or reduced to practice by such
employees and representatives in the course of their employment for, or within
the scope of the relevant relationship with, each party hereto.


           (c) From the effective date of this Agreement and for a period of 3
years thereafter, Supplier shall grant to RII an exclusive license under the
Intellectual Property that arises from Joint Activities owned by the Supplier in
accordance with Section 4.2 (a).and a non-exclusive license under the
Intellectual Property that arises from Joint Activities owned by the Supplier in
accordance with Section 4.2 (a), thereafter subject to mutually acceptable
commercial terms.


4.3           Prosecution of Patents.  Supplier shall be solely responsible for
preparing, filing, prosecuting and maintaining (at its discretion) patents and
or patent applications for inventions for which it has ownership rights pursuant
to Sub-Section 4.1(b).  RII shall be solely responsible for preparing, filing,
prosecuting and maintaining (at its discretion) patents and patent applications
for inventions for which it has ownership rights pursuant to Sub-Sections 4.1(a)
and 4.2 (b).  Each party shall cooperate with the other with regard to the
preparation, filing, and prosecution of patent applications directed toward
inventions that name at least one inventor of Supplier and/or that otherwise
result from activities of Supplier pursuant to this Agreement.  The parties
shall ensure that their respective employees and representative who are named as
on patent applications as inventors on jointly owned patent applications have
executed assignments to the appropriate party.


4.4           Infringement Actions.  If a party receives any notice, suit or
claim alleging that the conduct or activities of either or both of the parties
in accordance with this Agreement infringes Intellectual Property rights of a
third party, the party receiving such notice shall promptly inform the other,
and the parties shall promptly discuss and decide on an appropriate action and
response to such notice, suit or claim.


4.5           Documents.  RII shall have sole ownership rights of all documents
that originate by or through it, its employees, or its
representatives.  Supplier shall have sole ownership rights of all documents
that originate by or through it, its employees, or its representatives.


4.6           No Other Licenses.  Except as expressly set forth in this
Agreement or as required by law, nothing in this Agreement shall be construed to
grant any right or license under any Intellectual Property of either party to
the other, including any patent, trademark or trade secret.


SECTION 5.                                      CONFIDENTIALITY


5.1           Confidentiality Obligation.  For a period that extends for seven
years beyond termination, each party shall maintain in confidence all
Confidential Information disclosed to it by the other party.  Neither party will
use, disclose or grant the use of such Confidential Information except as
expressly authorized by this Agreement.  To the extent that disclosure is
authorized by this Agreement, the party receiving the Confidential Information
(the "Receiving Party") shall obtain prior agreement from its employees,
representatives and contracting parties to whom disclosure is to be made to hold
in confidence and not make use of such information for any purpose other than
those permitted by this Agreement.  Each party will use at least the same
standard of care as it uses to protect its own proprietary and trade secret
information to ensure that such employees, representatives and contracting
parties do not disclose or make any unauthorized use of such Confidential
Information.  Each party will promptly notify the other upon discovery of any
unauthorized use or disclosure of the Confidential Information.  The Receiving
Party shall be responsible to the other party for any loss of Confidential
Information of the other party or breach of the provisions of this Section 5 by
any employee, representative or contracting party of the Receiving Party that
received such Confidential Information from the Receiving Party.


           5.2           Exceptions.  The obligations of confidentiality
contained in Sub-Section 5.1 will not apply to the extent that it can be
established by the Receiving Party by competent proof that such Confidential
Information:


 
(i)
was already known to the Receiving Party, other than under an obligation of
confidentiality, at the time of receipt from the other party;



 
(ii)
was generally available to the public or otherwise part of the public domain at
the time of its receipt from the other party;



 
(iii)
becomes generally available to the public or otherwise part of the public domain
after its disclosure and other than through any act or omission of the Receiving
Party in breach of this Agreement; or



 
(iv)
was received by the Receiving Party, other than under an obligation of
confidentiality, by a third party lawfully in possession of the information.



5.3           Authorized Disclosure.  Each party (and third parties as
applicable) may disclose the Confidential Information to the extent such
disclosure is reasonably necessary in filing or prosecuting patent applications,
prosecuting or defending litigation, complying with court orders, or complying
with applicable governmental regulations, provided that if such party is
required to make any such disclosure of the Confidential Information it will to
the extent practicable give reasonable advance notice to the other party of such
disclosure requirement and, except to the extent inappropriate in the case of
patent applications, will use its best efforts to secure confidential treatment
of such information required to be disclosed.


5.4                           Further Authorized Disclosure.  In no event shall
RII be restricted in its ability to use any information provided to it by
Supplier pursuant to Sub-Section 2.3.



 
 

--------------------------------------------------------------------------------

 

SECTION 6.                                      TERM AND TERMINATION


6.1           Term of Collaboration.  Unless earlier terminated as provided
herein, the period over which the collaboration set forth in Section 2 extends
shall commence on the effective date of this Agreement and shall continue for a
term that ends on or before December 31, 2011.  The term of the collaboration
may end prior to December 31, 2011 in the event that the parties agree in
writing that collaborative activities are complete.  That term may be extended
by mutual agreement of the parties following written notice by one party to the
other of its desire to extend that term; provided such notice is received by the
other party at least 90 days prior to the date of expiration of that term.  Upon
expiration of such term, this Agreement shall terminate.


6.2                 Termination.


 
(a)
The parties may mutually agree in writing at any time to terminate the
collaboration or terminate this Agreement.



 
(b)
Each party will have the right to terminate this Agreement (i) in the event of
insolvency or bankruptcy of the other party, or (ii) after appropriate written
notice to the other that the other is in breach of any material term of this
Agreement, unless the other party cures the breach before the expiration of 60
days from the date of receipt of such notice.



 
(c)
Either party may elect to terminate the collaboration or this Agreement prior to
expiration of this Agreement by providing to the other 90 days’ written notice
to the other.  Such termination of this Agreement shall not relieve the parties
of any obligation accruing prior to such termination, even if such obligation
extends beyond such termination.



 
(d)
In the event that this Agreement is terminated for any reason, the parties shall
cooperate toward arriving at a final accounting for amounts due by one party to
the other; including amounts due to Supplier for direct costs incurred and
non-cancelable commitments made in the performance of this Agreement for which
RII has agreed to be responsible (not to exceed the amount for which RII has
agree to be responsible), and amounts due to RII for pre-paid amounts to
Supplier for activities and expenses not yet performed or incurred by Supplier.



6.3                 Other Agreements.  Termination of this Agreement for any
reason shall not have any effect upon projects, activities, collaborations,
commercial arrangements, or service arrangements that the parties may have with
one another and that do not relate to the Equipment or this Agreement.


6.4                 Survival.  Section 4, Section 5, Sub-Section 6.2(d),
Sub-Section 7.7, and Sub-Section 7.11 shall survive termination of this
Agreement for any reason.







 
 

--------------------------------------------------------------------------------

 

SECTION 7.                           MISCELLANEOUS PROVISIONS


7.1                 Representation of Authority.  Each party hereby represents
and warrants to the other party that it is lawfully constituted in accordance
with the laws of its state or country of incorporation and that its signatory to
this Agreement has full power and authority to enter into this Agreement.


7.2                 Notices.


(a)           All notices sent under this Agreement are to be sent by overnight
courier or facsimile addressed to such party at the address or facsimile number
set forth below or to such other address or facsimile number as either party has
designated by notice given to the other party.


(b)  All notices are effective when received.  The parties agree that service of
any process, summons, notice, or documents by registered mail in compliance with
this Sub-Section 7.2 shall be effective service of process for any action, suit,
or proceeding brought against a party in any court.  Absent a notice designating
another address or facsimile number, the addresses and facsimile numbers shall
be as follows:


If to RII, to:
Reynolds Innovations Inc.
401 North Main Street
Winston-Salem, NC 27102
Attention:  Dennis Potter 


If to Supplier, to:                                Ecology Coatings Inc.
2701 Cambridge Court, Suite 100
Auburn Hills, MI  48326
Attention:  CEO & General Counsel




7.3                 Force Majeure.  Neither party shall be held liable or
responsible to the other party nor be deemed to have defaulted under or breached
this Agreement for failure or delay in fulfilling or performing any term of this
Agreement (other than payment of monies due) when such failure or delay is
caused by or results from causes beyond reasonable control of the affected
party, including but not limited to acts of God, fire, flood, storm, earthquake,
explosion, epidemic, embargo, war, acts of war (whether war be declared or not),
insurrection, riot, civil commotion, strike, lockout or other labor
disturbances, shortage of labor, shortage of materials, or acts, omissions or
delays in acting by any governmental authority.


7.4                 Assignment.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective legal successors and
assigns.
This Agreement may not be assigned or otherwise transferred, nor, except as
expressly provided hereunder, may any right or obligations hereunder be assigned
or transferred by either party without the written consent of the other party;
provided, however, that either party may, without such consent, assign this
Agreement and its rights and obligations hereunder (i) in connection with the
transfer or sale of all or substantially all of its business, if such assets
include substantially all of the assets relating to its performance of its
respective obligations hereunder, (ii) to a wholly owned subsidiary or, (iii) in
the event of its merger or consolidation with another company at any time during
the term of this Agreement.  Any permitted assignee shall assume all obligations
of its assignor under this Agreement.


7.5                 Publicity.  Except for a press release announcing this
Agreement, Exhibit 3, (Approved Press Release Announcing Collaboration
Agreement) that shall require the written approval of the other party, neither
party shall originate any news release or other public announcement, written or
oral, or otherwise make any disclosure relating to the existence or terms of or
performance under this Agreement without the prior written approval of the other
party, except as may otherwise be required by law.


7.6                 Export Laws.  No technology or information licensed from the
other, and no product thereof, will be made available or re-exported, directly
or indirectly, except in compliance with all applicable export laws and
regulations.


7.7                 Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
regard to its choice of law provisions, and any applicable laws of the United
States.  The parties also agree that any suit concerning the subject matter of
this Agreement shall be filed in the Commonwealth of Virginia.


7.8                 Compliance with Laws.  RII and Supplier shall comply with,
and shall ensure that their respective employees and Affiliates shall comply
with, all laws, regulations, agreements, licenses and consents applicable to or
otherwise relating to the subject matter of this Agreement.


7.9                 Waiver.  No waiver by either party of any of the provisions
of this Agreement will be effective unless explicitly set forth in writing and
executed by that party.  Any waiver by either party of a breach of this
Agreement will not operate or be construed as a waiver of any subsequent breach.


7.10                 Severability.  If any provision of this Agreement shall be
held to be unlawful, the same shall be deemed to be deleted from this Agreement,
but this Agreement shall remain in full force and effect as if the deleted
provision had never been contained in it.  The parties shall negotiate in good
faith as to the terms of a mutually acceptable and satisfactory provision in
place of any deleted provision, and if such terms shall be agreed, this
Agreement shall be amended accordingly.


7.11Entire Agreement; Amendment.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof.  All
express or implied agreements and understandings, either oral or written,
heretofore made are expressly merged in and made a part of this Agreement.  The
parties shall remain bound by their previous Confidentiality Agreement # 5212,
dated May 5, 2008 and Ingredient and Formula Confidentiality Agreement #
08-33740-074, dated September 5, 2008, which incorporated herein by reference in
its entirety, and except as expressly amended by this Agreement all the terms
and conditions thereof remain in full force and effect.  This Agreement may be
amended, or any term hereof modified, only by a written instrument duly executed
by both parties hereto.


7.12                 Independent Contractors.  RII and Supplier are independent
contractors, and that the relationship between them shall not constitute a
partnership, franchise, joint venture or agency of any kind.  Neither party
shall have the authority to make any statements, representations nor commitments
of any kind (whether express or implied), or to take any action, which shall be
binding on the other or create any liability or obligation on behalf of the
other, without the prior written authorization of the other party to do so.


7.13                 Warranties.  Each party warrants that it has the right and
capacity to enter into this Agreement and that it has no obligation to any third
party that affects its ability to enter into or to perform its obligations of
this Agreement.


7.14                 Further Assurances.  Each of the parties agrees to enter
into or execute, or procure the entering into or execution of such agreements,
assignments or further assurances, or do such other acts as the other party may
reasonably request to carry out the terms and conditions of this Agreement.


7.15                 Counterparts.  This Agreement and any amendment thereto may
be executed in multiple counterparts, each of which is an original and all which
constitute one agreement or amendment, as the case may be, notwithstanding that
all of the parties are not signatories to the original or the same counterpart,
or that signature pages from different counterparts are combined, and the
signature of any party to any counterpart in a signature to and may be appended
to any other counterpart.





 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have duly executed this Agreement.




Reynolds Innovations Inc.                                  Ecology Coatings




By:  /s/ Dennis Potter                                           By:  /s/ Robert
G. Crockett

 
Title:  VP                                                                Title:  CEO


Date:  8/18/2009                                                     Date:
8/20/2009


Attachments:  Attachment A, Attachment B, and Attachment C


Attachment A


Collaboration Activities including Descriptions of Coatings


Project Name:
Ecology Coatings FSC Cigarette Development
Project Manager:
Matt Reddick
Project Objective:
Develop a process whereby Ecology Coatings proprietary Coatings can be applied
in an online method for use in the commercial manufacture of FSC cigarettes.
Descriptions of types and specifications of coatings intended to be provided by
Supplier:
Coating criteria includes but is not limited to:
· Passes SRA stewardship requirements
· Does not impart off tastes or odors
· Successfully passes FSC requirements
· Has capability to be applied on-line and at full machine speed without
excessive loss in productivity
· Is cost effective
· Meets operational health and safety requirements
· Exceeds benefits of alternative solutions


 
 

--------------------------------------------------------------------------------

 

Attachment B


Detailed Project Stages, Compensation, and Success Criteria


Stage 1) Formula Release to RJRT Product Integrity & Legal Review
August 2009
No Cost
Success: Collaboration Agreement negotiated and signed
Stage 2) Product Integrity & Legal Approval  to Make & Test Cigarettes
August 2009
$25,000
Success: S&RA reviews the formulations and gives the approval to make cigarettes
in the pilot plant to be tested for chemical, sensory, and FSC analysis
Stage 3) Cigarettes Made & Tested (FSC, Chemistry, Sensory)
 
Late September  2009
$25,000
Success: Cigarettes are made, tested, and have passed the following minimum
testing requirements:
· Testing of cigarettes that have been manufactured with Coatings shall be
conducted pursuant to the American Society of Testing and Materials Standard
ASTM E2187-04, "Standard Test Method for Measuring the Ignition Strength of
Cigarettes " and fully meet the performance requirements of the standard.
 
· Chemistry – Using RJRT’s internal document, “Mainstream Smoke Target Compound
List”, cigarettes that have been manufactured with Coatings will have specific
cigarette deliveries reviewed to determine if they are within one standard
deviation of permissible limits to be acceptable relative to control* (does not
include full stewardship testing requirements) Exhibit 1
 
· Sensory – Using RJRT’s internal scorecard, “Unstructured Time Ballot with
Revised Breaks”, cigarettes that have been manufactured with Coatings will be
scored to determine if they remain at parity or better by internal expert
smoking panels relative to control* Exhibit 2
 
Step 3 may include iterative testing before final testing is complete
Stage 4) Approval to Proceed To Prototype Online Machine
 
Earliest Start Date:
October 2009
Latest Completion Date:
December 1, 2009
$50,000
Success:  Business case analysis determines that the proposal to use Coatings
for the manufacture of FSC compliant cigarettes meets preliminary ROI hurdle(s)
with respect to CapEx, machine de-rate, engineering feasibility assessment,
footprint impact, etc.
Success:  Commercial Agreement for the use of Coatings is Signed
Stage 5) Prototype System Operational & Online Testing Begins
 
 
 
 
 
 
Earliest Start Date:
August 2010
Latest Completion Date:
December 1, 2010
$250,000
Success: Prototype system has been installed on a production cigarette complex
and performance testing proves that the use of Coatings in an online band
application meets the success criteria as outlined in the business case proposal
(Step 4)
Success: Quality Control’s evaluation of cigarette performance through
statistical sampling (product quip) begins and cigarettes manufactured with
Coatings to produce FSC compliant cigarettes are approved by Product
Integrity as acceptable for sale.
Stage 6) Production Approval
Earliest Start Date:
August 2011
Latest Completion Date:
December 1, 2011
$350,000
Success: Quality Control’s evaluation of cigarette performance through
statistical sampling is complete; Stewardship requirements are fully met; and
FSC compliant cigarettes manufactured with Coatings have been sold to a
cigarette wholesaler.
*Control – cigarettes that reflect current market product format (i.e. Camel
Lights) that meet internal guidelines and/or specifications for all areas of
testing.
Payment Terms:
Net 30 Days post-Stage Success
Payment Release Date:
Completion of success criteria as identified in each Stage or the inception of
work on a subsequent Stage begins and the parties have mutual agreement that
progress towards completion of current Stage has been effectively achieved.




 
 

--------------------------------------------------------------------------------

 

 Attachment C


Proposed Commercial Licensing Agreement Terms


Assumptions for arriving at a fixed Price per Unit of Coatings:
RJRT has made some assumptions when formulating our initial valuation but feel
confident the royalty fee we are offering remains competitive to the existing
FSC paper alternatives.
· RJRT possesses an intimate working knowledge of the FSC paper market.  We
routinely demonstrate mastery in negotiating with our existing supply chain base
of FSC paper providers.
· RJRT analyzed the Ecology Coatings standard Royalties fee structure which is
based on a 30/70 net total benefit (NTB) formula where 30% of NTB paid to
Ecology Coatings, and 70% NTB retained by customer and concluded that by using
our market intelligence and the projections listed below.
RJRT FSC Projections:
2010
2011
2012
2013
2014
2015
72.3 bil/yr
67.2 bil/yr
63.9 bil/yr
60.9 bil/yr
58.5 bil/yr
56.5 bil/yr
FSC Paper $
Projections:
$60/100K
$45/100K
$40/100K
$35/100K
$30/100K
$??/100K
RJRT Initial Valuation of Royalty Fee:
Actual results from project phases 1-3 will form the basis for the RJRT Business
Case to justify the project which will include a detailed value analysis and
plan for conversion to the new process.  The conversion plan will entail a
phased machine conversion and implementation of the process which may span over
several quarters.
Based on the business, as we know it today RJRT has arrived at the valuation of
the royalty fee to be $0.02/TH cigarettes.
Finally, RJRT will recapture all success dollars paid out to Ecology Coatings
through the write down of the first few years’ royalty fees.
EC Initial Valuation of Royalty Fee:
Ecology’s coatings are disruptive, game changing technologies exclusively
available to RJRT.  Ecology Coatings has analyzed industry cost information
associated with currently available FSC solutions and has determined that RJRT
has an opportunity to achieve significant NTB cost savings over traditional
off-line FSC processes.  Ecology believes the total savings to be as much as
$0.01/cigarette or $60 million annual NTB based on projected 2011 cigarette
sales.  EC’s benefit sharing model is consistent with other industries where
disruptive patented inventions succeed in changing the manufacturing process
resulting in significant cost savings.  A successful collaboration will ensure
very large savings is enjoyed by RJRT (70%) with the remainder (30%) paid to EC
in licensing royalties.  In this application, EC analysis estimates the
royalties to be as much as $0.003/cigarette, approximately $18.0 million
annually.
Finalization of Further Commercial Agreement – Royalties
A full commercial license agreement is to be approved as part of Stage 4,
attachment B.  Success at this stage includes RJR management approval of the
initial business case and preliminary ROI with both parties approval of royalty
fees.












 
 

--------------------------------------------------------------------------------

 

 
Exhibit 1
 
 
Mainstream Smoke Target Compound List
 


Chemical
Short Term Exposure
Long Term Exposure
Aromatic Amines
   
2-Aminonaphthalene
 
X
4-Aminobiphenyl
 
X
Volatile Carbonyls
   
Formaldehyde
X
X
Acetaldehyde
X
X
Acrolein
X
X
Trace metals
   
Cadmium
 
X
Arsenic
 
X
N-Nitrosamines
   
N-Nitrosonornicotine (NNN)
 
X
4-(N-Nitrosomethylamino)-1-(3-pyridinyl)-1-butanone (NNK)
 
X
N-Nitrosoanatabine (NAT)
 
X
Semi-Volatiles
   
Quinoline
 
X
Phenols
   
Hydroquinone
X
X
Catechol
X
X
Phenol
X
X
m+p-Cresol
X
X
o-Cresol
X
X
Volatiles
   
1,3-butadiene
 
X
Isoprene
 
X
Acrylonitrile
 
X
Benzene
 
X
Polyaromatic Hydrocarbons (PAHs)
   
Benzo[a]pyrene
 
X
Benzo[a]anthracene
 
X
Benzo[b]fluoranthene
 
X
Benzo[j]fluoranthene
 
X
Benzo[k]fluoranthene
 
X
Dibenz[a,h]anthracene
 
X
Indeno[1,2,3-cd]pyrene
 
X
Fluorene
 
X
Acenaphthylene
 
X
Fluoranthene
 
X
Acenaphthene
 
X
Naphthalene
 
X
Others
   
Tar
X
X
Nicotine
X
X
CO
X
X
HCN
X
X
NOx
X
X




 
 

--------------------------------------------------------------------------------

 

Exhibit 2
 
Unstructured Time Ballot with Revised Breaks

 [rjrexhibit2.jpg]

 
 

--------------------------------------------------------------------------------

 

Exhibit 2 cont.



[ex2_2.jpg]
 
[ex2_3.jpg]
 
[ex2_4.jpg]


 
 

--------------------------------------------------------------------------------

 


Exhibit 3


Approved Press Release Announcing Collaboration Agreement




 
 

--------------------------------------------------------------------------------

 

Ecology Coatings Signs Development Agreement with Major U.S. Tobacco Company


        Market Size (2007):  Five Trillion Cigarettes Produced Worldwide;
                                            330 Billion Cigarettes Produced
Within the U.S. (1)


Auburn Hills, MI – August 24, 2009 – Ecology Coatings, Inc. (OTCBB:ECOC), a
leader in the discovery and development of nanotechnology-enabled,
ultraviolet-curable advanced coatings, today announced that it has signed a
collaboration agreement with a major tobacco company for the application of its
technology for producing “fire standard compliant” (FSC) cigarettes. FSC
cigarettes are designed to meet government reduced ignition propensity testing
standards. Ecoloiogy has filed a patent application with the U.S. Patent and
Trademark Office for its technology.


The agreement establishes the framework under which the two companies plan to
test and commercialize FSC cigarettes using Ecology Coatings’ unique paper
coating technology. Milestone payments will be made to Ecology Coatings as
predefined development and testing milestones are met. If those payments are
met, royalty payments will commence with market introduction and product sales.


“The goal of our collaboration with this tobacco company is to meet government
requirements for FSC cigarettes while at the same time allowing the manufacturer
to produce at full production speeds,” said Ecology Coatings CEO Bob Crockett.
“Our solution has the potential to allow manufacturers to be self-reliant and
eliminate the need for specialty paper. Our uniqueness resides in our ability to
cure UV coatings at high speeds at substantial cost savings.”


Crockett continued, “This application is an outgrowth of our patented disruptive
paper barrier coating technologies. By designing the solution as part of the
manufacturing process, manufacturers can reduce their costs. We believe this is
an exciting opportunity that could be very rewarding to our company and its
shareholders.”


The Coalition for Fire-Safe Cigarettes reports that approximately 40 states in
the U.S. and Washington, D.C., have passed legislation calling for the
production of FSC cigarettes (http://firesafecigarettes.org/). The Coalition’s
goal is to save lives and prevent injuries due to cigarette-induced fires. The
Coalition reports that 99.8 percent of the U.S. population is now or soon will
be governed by state fire-safe cigarette legislation.


(1)  The source of this information is the U.S. Department of Agriculture
 


 
About Ecology Coatings, Inc.
Ecology Coatings, Inc. (OTCBB:ECOC) is a world leader in the development and
licensing of cleantech ultra-violet (UV) curable coatings — coatings that
improve the products we use daily. Ecology’s technology platform allows
manufacturers to enhance the durability and performance of their products, while
significantly reducing energy costs and increasing manufacturing throughput. The
company produces solid coatings which eliminate the escape of harmful solvents
into the atmosphere during application. Headquartered in Auburn Hills, Michigan,
Ecology Coatings has a development and prototype lab in Akron, Ohio. For
additional information, visit the company's website at
http://www.ecologycoatings.com.


Forward-looking Statements
Except for the historical information contained herein, the matters discussed
are forward-looking statements made pursuant to the safe harbor provisions of
the Private Securities Litigation Reform Act of 1995, as amended. These
statements involve risks and uncertainties which are specified in Ecology's
filings with the Securities and Exchange Commission. These risks and
uncertainties could cause actual results to differ materially from any
forward-looking statements made herein.




# # #

 
 

--------------------------------------------------------------------------------

 



 
 

--------------------------------------------------------------------------------

 
